Citation Nr: 0901630	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  03-32 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, 
to include as due to herbicide exposure.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that, in a September 2004 rating decision, 
the RO granted the veteran's claim of service connection for 
PTSD, assigning a 50 percent rating effective October 29, 
2003.  Because the veteran continued to disagree with this 
decision, and because the initial rating assigned to the 
veteran's service-connected PTSD is not the maximum rating 
available for this disability, this claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In January 2008, after a decision was promulgated on the 
veteran's claims but before it could be dispatched by the 
Board, his service representative submitted a large amount of 
additional relevant evidence to the Board without a waiver of 
RO jurisdiction.  Because there was no waiver of RO 
jurisdiction submitted along with this evidence, the Board 
finds that this appeal must be returned to the RO so that it 
can review the newly submitted evidence in the first 
instance.  See generally 38 C.F.R. § 19.31 (2008).

Accordingly, the case is REMANDED for the following action:

Review the additional evidence received at 
the Board on January 8, 2009.  Thereafter, 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
M. W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




